June 9, 1994      UNITED STATES COURT OF APPEALS

                      FOR THE FIRST CIRCUIT

                                             

No. 93-1601

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

       JESUS M. QUINONES, a/k/a JESUS M. QUINONES-RODRIGUEZ

                      Defendant, Appellant.

                                             

                           ERRATA SHEET

     The order of the court  issued on May 20, 1994 is  corrected
as follows:

     On page 15, line 8, change F.2d to F.3d.

                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT

                                             

No. 93-1601

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

      JESUS M. QUINONES, a/k/a JESUS M. QUINONES-RODRIGUEZ,

                      Defendant, Appellant.

                                             

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

          [Hon. Jose Antonio Fuste, U.S. District Judge]
                                                       

                                             

                              Before

                      Selya, Circuit Judge,
                                          

                  Bownes, Senior Circuit Judge,
                                              

                    and Boudin, Circuit Judge.
                                             

                                             

     Luis  A. Plaza-Mariota,  by  appointment of  the court,  for
                           
appellant.
     Jose  A.  Quiles-Espinosa, Senior  Litigation  Counsel, with
                              
whom  Guillermo  Gil,  United  States  Attorney,  and  Miguel  A.
                                                                 
Pereira,  Assistant United  States Attorney,  were on  brief, for
       
appellee.

                                             

                           May 20, 1994

                                             

          SELYA,  Circuit Judge.   This  appeal requires  that we
          SELYA,  Circuit Judge.
                               

explicate the circumstances in which consecutive sentences may be

appropriate under the  sentencing guidelines and the  methodology

for  imposing such sentences.1  We then test the sentence imposed

below in light of these emergent principles.

I.  DERIVATION OF THE SENTENCE

          In late 1992, a  federal grand jury indicted defendant-

appellant Jesus M. Quinones-Rodriguez  (Quinones) on one count of

carjacking in violation of 18 U.S.C.   2119(1).  The  next month,

the grand jury returned  a separate indictment charging appellant

with participating in a different  carjacking episode.  After the

district court  consolidated the cases,  appellant pleaded guilty

to both charges.

          When  no  guideline  exists referable  to  a particular

offense of conviction, a  sentencing court must select, and  then

apply,  the  most  analogous  offense guideline.    See  U.S.S.G.
                                                       

 2X5.1; see also United States v. Mariano, 983 F.2d 1150, 1158-60
                                         

(1st  Cir.  1993)  (describing  mechanics  of choosing  analogy).

Because no guideline had yet been promulgated for carjacking, the

district court borrowed  the robbery guideline,  U.S.S.G.  2B3.1,

which specified a base offense level (BOL) of 20. 

          The  district  court then  embarked  upon  a series  of

                    

     1The November 1992 edition of the guidelines applies in this
case.   See United States  v. Harotunian, 920  F.2d 1040, 1041-42
                                        
(1st  Cir. 1990) (explaining that the guidelines in effect at the
time of  sentencing control  unless ex post  facto considerations
prohibit  their use).  Hence,  all references herein  are to that
edition.

                                3

interim calculations.   It increased  the BOL:   by seven  levels

because a perpetrator discharged  a firearm in the course  of one

carjacking, see U.S.S.G.   2B3.1(b)(2)(A); by two levels  because
               

the perpetrators inflicted bodily  injury on certain victims, see
                                                                 

id.   2B3.1(b)(3)(A); by  four  levels because  the  perpetrators
   

abducted  two of the victims, see id.  2B3.1(b)(4)(A); and by one
                                     

level  because  the  amount  of  loss, while  not  over  $50,000,

nonetheless exceeded  $10,000, see id.  2B3.1(b)(6)(B) (C).   The
                                      

court  added two  levels  to reflect  the  existence of  separate

"groups" of offenses,2 see U.S.S.G.   3D1.4(a), after determining
                          

that the  carjacking  charges were  non-groupable,  see  U.S.S.G.
                                                       

 3D1.2(d)  (excluding  robbery  from  the  operation  of standard

grouping  principles).   And, finally,  the court  deducted three

levels for acceptance of responsibility, see U.S.S.G.  3E1.1(b).
                                            

          The  adjustments that  we  have  catalogued produced  a

guideline  sentencing  range (GSR)  of 168 210  months.3   At the

sentencing hearing,  the judge  recognized that, in  the "typical

case," concurrent  sentences, rather than  consecutive sentences,

are the  norm; that,  absent  a departure,  the guidelines  would

generate a total punishment of no more than 210 months  in prison

"for the whole case," that is, for both carjackings; and that, in
                                       

                    

     2Under  the grouping  rules,  a single  charged offense  can
itself  constitute a  cognizable  "group."  See U.S.S.G.   3D1.2,
                                               
comment. (n.7).  So it is here.

     3Appellant's GSR is the product of an adjusted offense level
of 33, tabulated at criminal history category III.  Appellant did
not  object either  to  the district  court's interim  sentencing
calculations or to its compilation of the criminal history score.
Hence, we take as a given that the GSR is correctly calibrated.

                                4

a concurrent  sentence paradigm,  the total punishment  could not

lawfully  exceed the maximum term of imprisonment   15 years (180

months)     that  Congress   had  established  for  a  carjacking

conviction, see  18 U.S.C.    2119(1).   Nevertheless, the  judge
               

eschewed  the imposition  of concurrent  sentences.   He reasoned

that,  given appellant's  "extreme conduct,"  the case was  not a

"normal,  typical  guideline  case";  that  a  180-month  maximum

sentence   would  not   be   "adequate   to  achieve   punishment

commensurate  to  the  offense  conduct";  and,  therefore,  that

concurrent sentences were not an acceptable option.

          The  judge then  departed upwardly  and imposed  a 336-

month prison term   a term  that, in the judge's words, "would be

the  equivalent  of consecutive  sentences  in both  consolidated

criminal cases  on the basis of the lower end of the guideline on

each [168 months]."   Citing U.S.S.G.  5K2.8, the judge  grounded

the upward departure  in "[t]he heinous,  the brutal, the  cruel,

degrading treatment that was given to some of the victims."  This

appeal followed.

II.  QUESTIONS PRESENTED

          Quinones attacks  the sentences  on three fronts.   His

principal  claim is  that  concurrent sentences  are mandated  in

multiple-count cases by dint of U.S.S.G.  5G1.2.  Secondarily, he

asserts  that, even  if consecutive  sentences are  a theoretical

possibility,  his  conduct  was  not  sufficiently  "extreme"  to

warrant  so  unorthodox  an   approach.    All  else   aside,  he

asseverates  that   the  outcome  here   reflects  an  excessive,

                                5

unreasonable  increase in  punishment    an increase  that simply

cannot  be justified.   Although  these forays  are mounted  with

great  energy,   they  sputter  and  stall,   with  one  possible

exception.

III.  IMPOSING CONSECUTIVE SENTENCES

          Appellant  claims that U.S.S.G.  5G1.2 requires that he

be  sentenced  to concurrent  terms of  imprisonment for  the two

carjackings.4  We explore this claim.

          Section 5G1.2  anticipates that, in the  usual case, at

least  one count in a  multiple-count indictment will  be able to

accommodate the total punishment  for the offenses of conviction;

                    

     4The operative  language of section 5G1.2  provides that, in
multiple-count cases,  "the sentence imposed on  each count shall
be the total punishment," U.S.S.G.  5G1.2(b), and that:

          (c)  If the  sentence  imposed  on the  count
          carrying  the  highest  statutory maximum  is
          adequate  to  achieve  the total  punishment,
          then  the sentences  on all counts  shall run
          concurrently, except to the  extent otherwise
          required by law.

          (d)  If the  sentence  imposed  on the  count
          carrying  the  highest  statutory maximum  is
          less  than  the  total punishment,  then  the
          sentence imposed on one  or more of the other
          counts shall run  consecutively, but only  to
          the  extent necessary  to produce  a combined
          sentence  equal to the  total punishment.  In
          all  other respects  sentences on  all counts
          shall run concurrently . . . .

U.S.S.G.  5G1.2(c)-(d).   While  this case involves  two separate
indictments, section 5G1.2 treats consolidated indictments in the
same manner as it treats  a single indictment containing multiple
counts.  See  id., comment.  (explaining that   5G1.2 applies  to
                 
"multiple  counts of  conviction  . .  .  contained in  different
indictments .  . . for which  sentences are to be  imposed at the
same time or in a consolidated proceeding").

                                6

in  other words, one  count (if not  more) will have  a statutory

maximum steep enough to permit imposition of the total punishment

for all counts as the sentence on that one count.   And when that

is  so, "[t]he sentence on each of  the other counts will then be

set  at the  lesser of  the total  punishment and  the applicable

statutory  maximum, and be made  to run concurrently  with all or

part of the longest sentence."  U.S.S.G.  5G1.2, comment.

          Here,  the charges confronting  appellant comprised two

counts  of carjacking,  both  having the  same 15-year  statutory

maximum.  Because this ceiling fell near the midpoint of the GSR,

the  court  could  have  followed the  usual  praxis,  imposed  a

sentence on each count that fit within both the statutory maximum

and the GSR, and  run those sentences concurrently.  The issue in

this  case, however,  is  not whether  concurrent sentences  were

feasible     clearly, they  were    but  whether the  lower court

possessed the power  and authority to  follow a different  course

and impose consecutive sentences.

          In arming  ourselves  to undertake  this  mission,  the

guidelines  are  not our  only  ordnance.   By  statute, Congress

empowered   district  courts  to  utilize  either  concurrent  or

consecutive  sentences.  See 18 U.S.C.    3584(a) (providing that
                            

"if  multiple terms of imprisonment are imposed on a defendant at

the  same  time  .  .  .  the  terms  may  run  concurrently   or

consecutively").  In the  same statute, Congress directed courts,

in choosing  between  concurrent and  consecutive  sentences,  to

consider  a  specific set  of factors,  see  18 U.S.C.    3584(b)
                                           

                                7

(directing  consideration of  factors  specified in  18 U.S.C.   

3553(a)).    These factors  include  the  kinds of  sentence  and

sentencing ranges  established for the offenses  of conviction in

the  guidelines.    See 18  U.S.C.     3553(a)(4).   This  medley
                       

harmonizes melodiously  with 28 U.S.C.    994(a)(1)(D), a statute

that  instructs a  sentencing court  to employ the  guidelines in

determining "whether  multiple sentences to terms of imprisonment

should be ordered to run concurrently or consecutively."

          We  start   the  task  of  integrating   these  various

provisions by recalling  United States v.  Flowers, 995 F.2d  315
                                                  

(1st Cir. 1993), a case in which we confirmed that the guidelines

do not entirely eradicate a district court's sentence-structuring

power.  See id. at 317.  Rather, "[a] sentencing court may depart
               

from the  Guidelines  rule, provided  it  explains why  the  case

before   it  is   unusual   and  lies   outside  the   Guidelines

`heartland.'"  Id.   Although Flowers is not directly  on point  
                                     

there, we were addressing  a court's ability to deviate  from the

imperatives of U.S.S.G.   5G1.3, a guideline that  deals with the

sentencing of defendants who  are already subject to undischarged

terms of immurement   we think that the same logic applies to the

closely related question of a district court's discretion vel non
                                                                 

under U.S.S.G.  5G1.2.

          Extrapolating from the Flowers  rationale, we hold that
                                        

a  sentencing   court  possesses  the  power   to  impose  either

concurrent or consecutive sentences in a multiple-count case.  We

also   hold,  however,  that  this  power,  like  so  many  other

                                8

sentencing powers  in modern federal criminal  practice, only can

be exercised consonant with the  overall thrust of the sentencing

guidelines.   To be specific,  a sentencing  court's decision  to

abjure  the  standard  concurrent  sentence  paradigm  should  be

classified  as, and must  therefore meet  the requirements  of, a

departure.  It follows  that a district court only  possesses the

power to deviate from the concurrent sentencing regime prescribed

by  section 5G1.2 if, and to the extent that, circumstances exist

that warrant a departure, see, e.g., U.S.S.G.  5K2.0.
                                   

          This  interpretation has  much to commend  it.   In the

first place it meshes the  operative statutes with the sentencing

guidelines    a necessary  integration inasmuch as  the statutes,

read  as a  unit, dictate  that a  sentencing court  consider the

guidelines and  policy statements  promulgated by the  Sentencing

Commission.   See 18 U.S.C.     3584(a) &  (b), 3583(a).   In the
                 

second place,  this interpretation  makes explicit  the rationale

underlying  our recent  opinion  in United  States v.  Hernandez-
                                                                 

Coplin,      F.3d    ,     (1st Cir. 1994) [No. 92-2228, slip op.
      

at 20-21] (indicating that, once a sentencing court appropriately

determines  to depart  from  the GSR  in  a multiple-count  case,

consecutive   sentences   comprise   a  permissible   method   of

effectuating such  decisions if  the highest  available statutory

maximum  for any single  count is too  confining).  In  the third

place, this interpretation lands us in excellent company; the two

other circuits to have addressed the issue have decided it in the

same way.   See United States v. Perez, 956 F.2d 1098, 1103 (11th
                                      

                                9

Cir. 1992); United States v. Pedrioli, 931 F.2d 31, 32 (9th  Cir.
                                     

1991).

          To  recapitulate, a  district court  retains discretion

under  18 U.S.C.   3584(a) and the sentencing guidelines to order

that  sentences  be  served  consecutively   notwithstanding  the

dictates of  U.S.S.G.  5G1.2.   This discretion, however,  is not

sui generis; it is  simply another manifestation of  the district
           

courts'  departure power.  Because  this is so,  a district court

can only  impose consecutive sentences in  derogation of U.S.S.G.

 5G1.2  if  it  follows   the  accepted  protocol  for  guideline

departures.  See Perez, 956 F.2d at  1103; see also Pedrioli, 931
                                                            

F.2d at  33 (explaining that  "[t]he statutory  reference to  the

guidelines . .  . incorporates the guidelines' own procedures for

departing from guideline recommendations").   The short of it  is

that a court can  impose consecutive sentences only by  complying

with the  three-step procedure first formulated  in United States
                                                                 

v.  Diaz-Villafane, 874 F.2d 43, 49 (1st Cir.), cert. denied, 493
                                                            

U.S.  862 (1989), and later  refined in United  States v. Rivera,
                                                                

994 F.2d 942, 950 (1st Cir. 1993).

IV.  THE PROPRIETY OF THE DEPARTURE

          It  is  against  this  backdrop  that  we  turn to  the

sentences imposed in this case.  While the GSR topped  out at 210

months,  the court,  using  the  consecutive sentence  mechanism,

directed that appellant serve  a total of 336 months  in prison.5

                    

     5Because  appellant pleaded  guilty on  two counts,  each of
which  carried a potential 15-year  prison term, see  18 U.S.C.  
                                                    
2119(1),  the maximum aggregate term  available by statute was 30

                                10

Appellant assigns error.

          We review  a sentencing  court's decision to  depart by

means of a three-step procedure:

          First, we evaluate  the circumstances  relied
          on by the district  court in determining that
          the case is sufficiently "unusual" to warrant
          departure.   If the stated circumstances pass
          muster, we  proceed  to  the  next  rung  and
          determine  whether  those circumstances  were
          adequately documented.   After the first  two
          levels  are climbed,  the  departure must  be
          measured by a standard of reasonableness.

United  States v. Aguilar-Pena, 887 F.2d 347, 350 (1st Cir. 1989)
                              

(citing Diaz-Villafane,  874 F.2d at 49); see  also United States
                                                                 

v. Rosales,     F.3d    ,     (1st  Cir. 1994) [No. 92-1732, slip
          

op. at  15]; Rivera,  994 F.2d  at 950.   Our task  is simplified
                   

here,  as the  district court  premised its  upward  departure on

appellant's "extreme conduct" in the commission of  the offense  

and  extreme  conduct is  plainly  a  circumstance justifying  an

upward departure.6  See  United States v. Johnson, 952  F.2d 565,
                                                 

                    

years.   See Hernandez Coplin,      F.3d at     [slip  op. at 20]
                             
(explaining  that,  in  a  multiple-count  case,  "the  statutory
maximum is  derived by  adding up  the maximums  for each of  the
counts [of conviction]").

     6The  guideline  provision that  explicitly  encourages such
departures states in relevant part:

               If the defendant's conduct was unusually
          heinous, cruel,  brutal, or degrading  to the
          victim,  the court may  increase the sentence
          above  the guideline  range  to  reflect  the
          nature of the  conduct.  Examples of  extreme
          conduct   include   torture   of  a   victim,
          gratuitous    infliction   of    injury,   or
          prolonging of pain or humiliation.

U.S.S.G.  5K2.8.

                                11

584 (1st Cir. 1991) (applying U.S.S.G.  5K2.8); United States  v.
                                                             

Ellis, 935  F.2d 385, 395 (1st  Cir. 1991) (same).   Thus, we are
     

concerned  exclusively with  the  second and  third steps  of the

departure pavane.

                    A.  Factual Justification.
                                             

          Since  carjacking by  its nature  is a  violent felony,

see, e.g., U.S.S.G.  2B3.1 (defining carjacking as "the taking or
         

attempted taking of a  motor vehicle from the person  or presence

of another by force and violence or by intimidation"), particular

instances  of  carjacking  can  bear  the  weight  of  an  upward

departure  only when they involve conduct  that is more "heinous,

cruel,  brutal, or degrading to  the victim(s)" than  the sort of

conduct  ordinarily  associated  with run-of-the-mill  carjacking

cases.  See United States v.  Kelly, 1 F.3d 1137, 1143 (10th Cir.
                                   

1993); see generally U.S.S.G.  5K2.0.   At the second step of the
                    

Diaz-Villafane inquiry, appellate  review of  a district  court's
              

determination  that a  case  is unusual,  and therefore  warrants

departure, must  take place "with full awareness  of, and respect

for, the trier's superior `feel'  for the case."  Diaz-Villafane,
                                                                

874  F.2d at  50.7   Insofar  as  it involves  factfinding,  this

                    

     7Of   course,   when    "departure   decisions   reflect   a
determination of  the  purpose of,  or an  interpretation of  the
language in, a Guideline," plenary review is appropriate.  United
                                                                 
States  v. Doe, 18 F.3d 41, 43-44  (1st Cir. 1994) (citations and
              
internal  quotation  marks  omitted).    But  no  such  questions
permeate  this appeal.  The relevant language of section 5K2.8 is
not problematic, for the  guideline specifically "recognizes that
departure  may be  appropriate when  the defendant's  actions are
heinous, cruel,  or brutal beyond the  characteristics inherently
                                                                 

                                12

standard  of review  translates  into what  courts commonly  call

clear-error  review.  See id.  And thereafter, "due deference" is
                             

accorded to the district court's application of the guidelines to

particular facts.  18 U.S.C.   3742(e).

          In the  case  at bar,  the  judge premised  the  upward

departure on the unusually brutal, cruel, and degrading treatment

accorded  some of the victims.   Having reviewed  the record with

care, we believe  that the lower court's factfinding  is entirely

supportable.  Based  on those findings, the  circumstances of the

carjackings  in  which appellant  participated  are significantly

atypical.  Consequently, a departure is warranted.

          As previously  noted, appellant pleaded  guilty to  two
                                                                 

carjacking charges.  His argument against the finding of `extreme

conduct' is directed mainly to the November 8, 1992 incident.  He

claims that  he is insulated from responsibility for any excesses

that  took place during that  episode because he  shot himself in

the leg, required medical assistance, and was elsewhere "when the

victims were robbed, beaten and shot."

          This  claim  does  not  withstand  scrutiny.    Despite

appellant's self-inflicted wound, there is ample evidence that he

took part in the beatings.   Statements of fact in a  presentence

report  are  generally   accorded  evidentiary  significance   at

sentencing.  See, e.g., United States v. Morillo, 8 F.3d 864, 872
                                                

(1st  Cir.  1993)  ("Facts  contained  in  a  presentence  report

                    

associated with the  crime being  sentenced."  Kelly,  1 F.3d  at
                                                    
1143 (emphasis supplied). 

                                13

ordinarily   are  considered  reliable  evidence  for  sentencing

purposes.").    That  proposition  has  special  force  where  no

objection was lodged to the probation officer's account.  See id.
                                                                 

at 872-73.

          In this  instance, the presentence  report recites that

appellant entered the victims' vehicle, forcefully struck one man

on  the head, aimed his gun at  the second man, and threatened to

blow off his head.  He then continuously pistol-whipped the first

victim  while he robbed him  of his jewelry.   Appellant accepted

this account  without particularized  objection.  This  conduct  

especially the incessant  beating of the first  victim   is of  a

piece  with the examples enumerated in section 5K2.8 itself.  See
                                                                 

supra  note 6.  It is emblematic  of the very sort of sociopathic
     

behavior that  section  5K2.8 sought  to single  out for  special

attention.

          Moreover, the  basis for  departure extends  beyond the

November  8 incident; the court below also grounded its departure

on appellant's conduct during the  episode that occurred two days

earlier.   Appellant  does  not discuss  his  role in  the  first

carjacking.   We  can  readily appreciate  his  diffidence:   the

circumstances of that incident convey a grim message.

          In  regard to the events of November 6, the trial court

found  that the victim,  Munoz, had been  exposed to a  series of

"brutalities"  for  a period  of over  three  hours; that  he was

"mercilessly beaten  with  cocked handguns"  by  the  assailants,

including  appellant; that  the carjackers  constantly threatened

                                14

him with death,  forcing him to  beg for his  life; that, at  one

point,  Munoz was coerced into putting his finger into the barrel

of a  .357 magnum revolver, in  a macabre sort of  game; and that

the carjackers  appeared  to be  enjoying themselves  throughout.

These   findings  are   all   solidly  rooted   in  the   record.

Accordingly, we rule that  the circumstances of the two  offenses

and the facts relative to Quinones' participation in them justify

an upward departure.

                       B.  Reasonableness.
                                         

          We now reach  the final rung  on the departure  ladder.

Our duty is  clear:   "once we  have assured  ourselves that  the

sentencing  court  considered  circumstances appropriate  to  the

departure equation and that those factors enjoyed adequate record

support, the direction and degree  of departure must, on  appeal,

be measured  by a  standard of reasonableness."   Diaz-Villafane,
                                                                

874 F.2d at 49; accord United States v. Doe, 18 F.3d  41, 44 (1st
                                           

Cir. 1994).

          Noting  that   the  sentences  together   represent  an

increase of  126 months  over the  pinnacle of  the GSR,  or, put

another way, a 60% increase in the overall quantum of punishment,

appellant  asseverates  that  so   substantial  a  departure   is

excessive, and, hence, unreasonable.   This asseveration takes on

a  special gloss  because the  district court  made no  effort to

explain  the  degree  of departure.    We  recently  confronted a

somewhat  similar  situation in  Rosales.    There, Judge  Bownes
                                        

wrote:

                                15

          Although  sentencing courts  have substantial
          leeway  with  respect  to  the  degree  of  a
          departure,  this freedom  does not  relieve a
          sentencing court from explaining its ultimate
          decision  of  how  far  to  depart.    Merely
          explaining why  a departure was made does not
          fulfill the separate  requirement of  stating
          the  reasons  for  imposing   the  particular
          sentence.

Rosales,     F.3d at     [slip op. at 18] (citations and internal
       

quotations  marks omitted).   Rosales  builds on  a long  line of
                                     

circuit precedent to like effect.  See, e.g., Rivera, 994 F.3d at
                                                    

950; United States v. Ocasio, 914 F.2d 330, 336 (1st  Cir. 1990).
                            

Other signposts point in the same direction.  See, e.g., Kelly, 1
                                                              

F.2d at 1144; 18 U.S.C.   3553(c)(2).

          To  be sure, district courts need not be precise to the

point of pedantry  in explaining judgment calls undertaken in the

course of the sentencing process.  We  have consistently rejected

a per se  rule tying degrees of departure to  the use of analogs,
        

see, e.g., United States v. Aymelek, 926 F.2d 64, 69-70 (1st Cir.
                                   

1991); and  we have,  on occasion, sanctioned  departures in  the

absence  of a  clear  explanation for  the  designated degree  of

departure,  see, e.g., United States  v. Ramirez, 11  F.3d 10, 14
                                                

(1st Cir. 1993).  But the omission of an explicit  explanation of

the scope of  a departure is a  practice that should  be employed

sparingly.  On appeal, we will overlook  such an omission only if

the  reasons  for  the  judge's  choice  are  obvious  or  if  an

explanation can fairly be implied from the record as a whole.

          Here, the record  gives us  pause.  The  extent of  the

departure,  whether viewed in absolute or relative terms, is very

                                16

great.8   The  court does  not  indicate why  it believed  that a

lesser departure would  be inadequate.  Indeed,  the judge's only

statement  apropos of the degree  of departure was  to the effect

that  a 336-month prison term  would be equivalent  to a sentence

for each offense at the low end of the GSR, served consecutively.

This comment  sheds very little  light and  does not  in any  way

buttress the degree of departure.

          Because  we  find  ourselves  unable  to  evaluate  the

reasonableness  of the  court's  departure  equation without  the

benefit of  some elaboration, we must  take suitable precautions.

As matters now stand, there  is simply too great a risk  that the

extra period of incarceration imposed on appellant was derived in

an   arbitrary  manner.    Rather  than  requiring  resentencing,

however, we think a less cumbersome alternative may suffice.

          In United States v. Levy, 897 F.2d 596 (1st Cir. 1990),
                                  

we  noted that, if ambiguities  lurk in the  sentencing record, a

court of  appeals may  essay a limited  remand for  clarificatory

purposes.   Id.  at  599 (citing  illustrative  cases); see  also
                                                                 

United  States v. Parra-Ibanez, 951  F.2d 21, 22  (1st Cir. 1991)
                              

(remanding   for   clarification   whilst   retaining   appellate

jurisdiction).  We believe  that the interests of justice  can be

served fully by  following a  similar practice here.   Hence,  we

remand  the  matter  to  the district  court  with  directions to

revisit the extent  of the  departure and either  (a) vacate  the

                    

     8The  departure   added  over   ten  years   of  incremental
incarceration  to  appellant's  total  punishment,  boosting  the
length of sentence by some 60%.

                                17

sentence and conduct  a new sentencing  hearing, or (b)  reaffirm

the  sentence previously imposed,  filing with  the clerk  of the

district court  a written statement  of its reasons  for settling

upon, and adhering to, the degree of departure.9

          In  all events,  the  district court  shall notify  the

clerk of this  court within twenty days of the  date hereof as to

which option it  chooses to pursue.   In  the meantime, we  shall

retain 

appellate  jurisdiction.  Of course, we express no opinion on the

appropriateness of the sentences previously imposed.

          It is so ordered. 
          It is so ordered.
                          

                    

     9The  district court, in its discretion,  may (but need not)
convene  a hearing or invite arguments from counsel in attempting
to decide which option to pursue.

                                18